UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934* Greenway Medical Technologies, Inc. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 39679B103 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. Names of Reporting Persons. W. Thomas Green, Jr. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4 Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 6. Shared Voting Power 7. Sole Dispositive Power 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 7.7% Type of Reporting Person (See Instructions) IN Includes 183,081shares subject to options which were exercisable on or within 60 days of December 31, 2012. 1. Names of Reporting Persons. Elizabeth J. Green 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4 Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 4.1% Type of Reporting Person (See Instructions) IN 1. Names of Reporting Persons. W. T. Green, Jr. Family Limited Partnership 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4 Citizenship or Place of Organization Georgia Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 3.3% Type of Reporting Person (See Instructions) PN Item 1. (a)Name of Issuer Greenway Medical Technologies, Inc. (b)Address of Issuer’s Principal Executive Offices 100 Greenway Boulevard Carrollton, GA 30117 Item 2. (a)-(c)This Statement is being filed jointly by the following (the “Reporting Persons”): (i)W. Thomas Green, Jr., an individual citizen of the United States (“Mr. Green”) 100 Greenway Boulevard Carrollton, GA 30117 (ii) Elizabeth J. Green, Mr. Green’s spouse and an individual citizen of the United States (“Mrs. Green”) 100 Greenway Boulevard Carrollton, GA 30117 (iii)W. T. Green, Jr. Family Limited Partnership, a Georgia limited partnership (“Partnership”), of which Mr. and Mrs. Green are the general partners. 100 Greenway Boulevard Carrollton, GA 30117 (d)Title of Class Securities Common Stock, par value $0.0001 per share (e)CUSIP Number 39679B103 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78c). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c)o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d)o Investment company registered under section 8 of the Investment Company Act (15 U.S.C. 80a-8). (e)o An investment adviser in accordance with § 240.13d-1(b)(1)(ii)(E). (f)o An employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(ii)(F). (g)o A parent holding company or control person in accordance with§ 240.13d-1(b)(1)(ii)(G). (h)o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j)o Group in accordance with § 240.13d-1(b)(ii)(J). Item 4.Ownership For Mr. Green: (a) Amount beneficially owned: 2,281,062 (b) Percent of class: 7.7%* (c) Number of shares to which Mr. Green has: (i)Sole power to vote or to direct the vote: 1,060,321 (ii) Shared power to direct the vote: 1,220,741 (iii) Sole power to dispose or to direct the disposition of: 1,060,321 (iv) Shared power to dispose or to direct the disposition of: 1,220,741 For Mrs. Green: (a) Amount beneficially owned: 1,220,741 (b) Percent of class: 4.1%* (c) Number of shares to which Mrs. Green has: (i)Sole power to vote or to direct the vote: 0 (ii) Shared power to direct the vote: 1,220,741 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 1,220,741 For Partnership: (a) Amount beneficially owned: 971,273 (b) Percent of class: 3.3%* (c) Number of shares to which Partnership has: (i)Sole power to vote or to direct the vote: 0 (ii) Shared power to direct the vote: 971,273 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 971,273 * The ownership percentage of each Reporting Person is calculated based on a total of 29,625,399 Common Shares outstanding as of December 31, 2012. Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class securities, check the following o Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not applicable. Item 8. Identification and Classification of Members of the Group. Members of the Group are listed in Exhibit 1. Item 9. Notice of Dissolution of Group. Not applicable Item 10. Certification Not applicable SIGNATURES After reasonable inquiry and to the best of my knowledge, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2013 W. THOMAS GREEN, JR. /s/ W. Thomas Green, Jr. W. Thomas Green, Jr. ELIZABETH J. GREEN /s/ Elizabeth J. Green Elizabeth J. Green W. T. GREEN, JR. FAMILY LIMITED PARTNERSHIP By: /s/ W. Thomas Green, Jr. W. Thomas Green, Jr., General Partner
